United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                     ___________

                                    No. 08-1776
                                    ___________

United States of America,              *
                                       *
            Plaintiff – Appellee,      *
                                       * Appeal from the United States
     v.                                * District Court for the
                                       * District of Minnesota.
P.A.V. (Juvenile Male),                *
                                       * [UNPUBLISHED]
            Defendant – Appellant.     *
                                  ___________

                              Submitted: November 10, 2008
                                 Filed: November 21, 2008
                                  ___________

Before MURPHY, RILEY, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       P.A.V. challenges as unreasonable the 60 month detention the district court1
imposed following revocation of his juvenile probation. In 2005, when he was sixteen
years old, P.A.V. was adjudicated a juvenile delinquent after he admitted committing
what would have been a Class A felony for an adult. He was given a term of
probation until his twenty first birthday with the special condition that he participate
in various rehabilitative programs. After attending an alternative school and
completing several treatments, P.A.V. entered a halfway house in Sioux Falls, South


      1
       The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota.
Dakota. Due to disciplinary problems it was decided that P.A.V. would be transferred
to a facility in Fargo, North Dakota. On March 3, 2008, P.A.V. was released at the
Sioux Falls bus station to take a bus to Fargo, but he did not board the bus and
disappeared. He was eventually located, and the United States Probation Office
moved to revoke his probation. P.A.V. admitted the probation violation, and the
district court imposed a 60 month term of official detention.

       P.A.V. appeals this sentence as unreasonable. He argues that the district court
failed to state its reasons for rejecting the recommended sentencing guideline range
of 3–9 months detention and for imposing the maximum term of detention permitted.
He also contends that the court gave inadequate weight to the rehabilitative purpose
of the Federal Juvenile Delinquency Act (FJDA). We review a term of detention
imposed under the FJDA to determine whether it was imposed in violation of law or
is plainly unreasonable. 18 U.S.C. § 3742(a)(1), (4); United States v. M.R.M., 513
F.3d 866, 868 (8th Cir. 2008). Because P.A.V. did not raise any of his current
arguments during his revocation hearing, we review under a plain error standard.
M.R.M., 513 F.3d at 870. The district court has broader discretion when sentencing
juvenile offenders than adults, United States v. K.R.A., 337 F.3d 970, 978 (8th Cir.
2003), and the sentencing guidelines do not apply to juvenile adjudications, even in
an advisory sense. United States v. R.L.C., 503 U.S. 291, 307 (1992).

       P.A.V. argues that the district court failed to consider the sentencing guideline
recommendation of 3–9 months detention for violation of a condition of probation.
U.S. Sentencing Guidelines Manual § 7B1.4 (2007). A juvenile's term of detention
following a parole violation is governed not by the sentencing guidelines, however,
but rather by 18 U.S.C. § 5037(c). See M.R.M., 513 F.3d at 868. The court may
order a term of official detention if a juvenile violates a condition of probation, and
the juvenile's age at the time probation was revoked and the seriousness of the
underlying offense are considered in determining the length of detention. 18 U.S.C.
§ 5037(c).

                                          -2-
       P.A.V. was eighteen years old at the time of revocation, and his original offense
would have been a Class A felony for an adult. Under the statute his detention period
cannot be more than five years or the maximum guideline range applicable to a
similarly situated adult, whichever is lower. Id. § 5037(c)(2). Since the guideline
imprisonment range that would have applied to an adult in P.A.V.'s circumstances was
151 to 188 months, the maximum term of detention that P.A.V. could receive was five
years. The sentencing guidelines are relevant in juvenile adjudications only for the
purpose of determining the maximum term of detention, and not for determining what
sentence is appropriate below that threshold. See R.L.C., 503 U.S. at 306–07. The
district court was therefore not required to explain why a 3–9 month term of detention
was insufficient.

       P.A.V. contends that the district court failed adequately to identify its reasons
for imposing the maximum term of detention given the minor nature of P.A.V.'s
probation violation. The district court stated that it had reviewed reports from each
of the treatment programs that P.A.V. had been placed in and that it had concluded
that P.A.V. had not responded adequately to this treatment. The court noted P.A.V.'s
resistance to following the conditions of his probation, determined that there was a
high risk that he would reoffend, and that a term of official detention was the only way
to ensure public safety. We find that the district court's disposition was adequately
explained and that it was not plainly unreasonable to impose the maximum term of
detention.

      Finally, P.A.V. contends that the district court failed to give proper weight to
the rehabilitative purpose of the Federal Juvenile Delinquency Act (FJDA).2


      2
        P.A.V. contends that the FJDA requires the court to place the juvenile in the
least restrictive environment and that the district court failed to do so. We recently
held that there is no least restrictive disposition requirement under the FJDA.
M.R.M., 513 F.3d at 869.

                                          -3-
Rehabilitation is an important purpose of the FJDA, but it is not the only one, and
district courts may give "due consideration . . . to protection of the public or
deterrence." M.R.M., 513 F.3d at 869. In any event the record shows that the district
court did consider rehabilitative concerns. The court stated that P.A.V. "had [been]
placed in several . . . programs to try to get [him] on the right track. It has not
worked." The court expressed that it was difficult to impose a term of detention for
P.A.V., but that it saw no other choice given the need to protect the public and that it
would recommend to the Bureau of Prisons that P.A.V. be sent to a treatment program
during his detention. We conclude that the district court gave adequate consideration
to the rehabilitative purpose of the FJDA.

       Considering the plain error standard applicable to each of P.A.V.'s claims and
the broad discretion granted the district court in juvenile adjudications, we conclude
that the period of official detention ordered by the district court was not contrary to
law or plainly unreasonable. Accordingly, the judgment is affirmed.

                           ______________________________




                                          -4-